      Case 1:20-cv-02806-GBD-RWL Document 97 Filed 04/21/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                4/21/2021
 CHASE WILLIAMS, individually and on behalf of
 all others similarly situated,
                                                           Case No. 1:20-cv-02806-GBD-RWL
                       Plaintiff,
                                                           STIPULATED PROTECTIVE
               v.                                          ORDER

 KUCOIN, MICHAEL GAN, JOHNNY LYU, and
 ERIC DON,

                       Defendants.

ROBERT W. LEHRBURGER, United States Magistrate Judge.

       The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the production by TRON Foundation (“TRON”) of materials

responsive to the December 11, 2020 subpoena issued to Rainberry, Inc., d/b/a TRON Foundation

(the “Subpoena”) in the above-captioned litigation (the “Litigation”), and Plaintiff and TRON

having stipulated to the following provisions, it is hereby ORDERED that any person subject

to this Order – including without limitation Plaintiff, TRON, their attorneys, representatives,

agents, experts and consultants, acting as such, and all other interested persons with actual or

constructive notice of this Order shall adhere to the following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

       1.     Any person subject to this Order who receives from any other person any

              “Discovery Material” (i.e., information of any kind provided by TRON in

              response to the Subpoena) that is designated as “Confidential” pursuant to the

              terms of this Order shall not disclose such Confidential Discovery Material to

              anyone else except as expressly permitted hereunder.
Case 1:20-cv-02806-GBD-RWL Document 97 Filed 04/21/21 Page 2 of 9




2.    The person producing Discovery Material may designate as “Confidential” any

      portion thereof that contains non-public business, commercial, financial, or

      personal information, the public disclosure of which is either restricted by law or

      would likely, in the good faith opinion of the producing person, harm the producing

      person’s business, commercial, financial, or personal interests or cause the

      producing person to violate his, her, or its privacy or confidentiality obligations to

      others. Where the confidential portion is reasonably separable from the non-

      confidential portion, via redaction or otherwise, only the confidential portion shall

      be so designated.

3.    With respect to the confidential portion of any Discovery Material other than

      deposition transcripts and exhibits, the producing person or that person’s counsel

      may designate such portion as “Confidential” by stamping or otherwise clearly

      marking as “Confidential” the document or protected portion in a manner that will

      not interfere with legibility or audibility. Deposition testimony may be designated

      as “Confidential” either on the record during the deposition or in writing within

      five (5) business days of receipt of the transcript. If so designated, the final

      transcript of the designated testimony shall be bound in a separate volume and

      marked “Confidential Information Governed by Protective Order” by the reporter.

      Prior to the lapse of the 5-business day designation period, the entire transcript will

      be treated as “Confidential” unless otherwise agreed in writing.

4.    If at any time prior to the trial of this action, a producing person realizes that some

      portion of Discovery Material that that person previously produced without

      limitation should be designated as “Confidential,” the producing person may so



                                        2
     Case 1:20-cv-02806-GBD-RWL Document 97 Filed 04/21/21 Page 3 of 9




            designate that portion by promptly notifying all parties in writing. Such designated

            portion of the Discovery Material will thereafter be treated as Confidential under

            the terms of this Order. In addition, the producing person shall provide each other

            party with replacement versions of such Discovery Material that bear the

            “Confidential” designation within two (2) business days of providing such notice.

            The receiving party shall use reasonable efforts to retrieve all copies of such

            Discovery Material that were disclosed to any other persons prior to designation as

            Confidential, inform the person or persons to whom such disclosures were made of

            the terms of this Order, and, if appropriate, request that such person or persons

            execute the Non- Disclosure Agreement in the form annexed hereto.

Who May Receive Confidential Discovery Material

      5.    No person subject to this Order, other than the producing person, shall disclose any

            Confidential Discovery Material to any other person whomsoever, except to:

            (a)    the named parties to this action;

            (b)    counsel retained specifically for this action, including any paralegal,

                   clerical or other assistant employed by such counsel and assigned

                   specifically to work on this action;

            (c)    as to any document, its author, its addressee, and any other person shown

                   on the face of the document as having received a copy;

            (d)    any witness who counsel for a party in good faith believes may be called

                   to testify at trial or deposition in this action, provided such person has

                   first executed a Non-Disclosure Agreement in the form annexed hereto;

            (e)    any person retained by a party to serve as an expert witness or consultant

                   or otherwise provide specialized advice to counsel of record in
                                             3
     Case 1:20-cv-02806-GBD-RWL Document 97 Filed 04/21/21 Page 4 of 9




                    connection with this action, provided such person has first executed a

                    Non-Disclosure Agreement in the form annexed hereto;

             (f)    stenographers and video technicians engaged to transcribe or record

                    depositions conducted in this action;

             (g)    independent photocopying, graphic production services, or other litigation

                    support services employed by the parties or their counsel to assist in this

                    action, including computer service personnel performing duties in relation

                    to a computerized litigation system;

             (h)    the Court and its staff; and

             (i)    any other person whom the producing person, or other person designating

                    the Discovery Material “Confidential,” agrees in writing may have access

                    to such Confidential Discovery Material.

      6.     Prior to the disclosure of any Confidential Discovery Material to any person

             referred to in subparagraphs 5(c)-(g) and 5(i) above, such person shall be provided

             by counsel with a copy of this Order and shall sign a Non-Disclosure

             Agreement, in the form annexed hereto, stating that that person has read this Order

             and agrees to be bound by its terms. Counsel shall retain each signed Non-

             Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either

             prior to such person being permitted to testify (at deposition or trial) or at the

             conclusion of the case, whichever comes first.

Restrictions on Use of Discovery Material

      7.     Plaintiff, Plaintiff’s counsel, and any other person to whom Confidential Discovery

             Material is disclosed pursuant to paragraph 5 above shall use Discovery Material

             only in connection with the Litigation, including preparation for trial, settlement,
                                              4
      Case 1:20-cv-02806-GBD-RWL Document 97 Filed 04/21/21 Page 5 of 9




              hearings, appeals, and enforcement of any judgment, and shall not use any

              Discovery Material for any other purpose, including without limitation any

              commercial, business, or publicity purpose or any other litigation or proceeding.

              For the avoidance of doubt, Plaintiff’s counsel shall not use Discovery Material

              for any purpose whatsoever in Clifford et al. v. TRON Foundation et al., No.

              1:20-cv-02804-VSB (S.D.N.Y.), including in the course of drafting papers for that

              proceeding, in choosing litigation strategy, or for any other purpose related to that

              proceeding; provided, however, that the same persons may act as counsel on both

              cases, subject to the above admonition. This Order does not in any way restrict the

              use or disclosure by a party or other person of its own Discovery Material. This

              Order shall not be construed to apply to any information that: (a) is available to the

              public other than through a breach of this Order or other duty of confidentiality; (b)

              was already known to a receiving party at the time of disclosure and was not subject

              to conditions of confidentiality; or (c) was developed by a receiving party

              independently of any disclosure by TRON.

Filing Confidential Materials in this Action

       8.     Any person who either objects to any designation of confidentiality, or who, by

              contrast, requests still further limits on disclosure (such as “attorneys’ eyes only”),

              may at any time prior to the trial of this action serve upon the designating person

              and all other parties a written notice stating with particularity the grounds of

              the objection or request. If agreement cannot be reached promptly, counsel for

              all affected persons shall request a joint telephone call with the Court to obtain a

              ruling.



                                                5
     Case 1:20-cv-02806-GBD-RWL Document 97 Filed 04/21/21 Page 6 of 9




      9.     Notwithstanding the designation of material as “Confidential” in discovery, there

             is no presumption that such Confidential Discovery Material will be filed with

             the Court under seal. The parties shall follow the Rules For Redactions And

             Filing Under Seal contained in the Appendix to Judge Lehrburger’s Individual

             Practices in Civil Cases with respect to pretrial requests for filing under seal.

      10.    All persons are hereby placed on notice that the Court is unlikely to seal or

             otherwise afford confidential treatment to any Discovery Material introduced in

             evidence at trial, even if such material was previously designated as Confidential

             or sealed during pretrial proceedings.

      11.    Each person who has access to Confidential Discovery Material shall take all due

             precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

      12.    If, in connection with this Litigation, and despite having taken reasonable steps

             to prevent the disclosure of information that it claims is subject to a claim of

             attorney-client privilege or attorney work product, a producing person

             inadvertently discloses information subject to a claim of attorney-client privilege

             or attorney work product protection (“Inadvertently Disclosed Information”), such

             disclosure, in itself, shall not constitute or be deemed a waiver or forfeiture of

             any claim of privilege or work product protection with respect to the

             Inadvertently Disclosed Information and its subject matter.

      13.    If a disclosing person makes a claim of inadvertent disclosure, all receiving

             persons shall, within five (5) business days, return or destroy all copies of the




                                               6
     Case 1:20-cv-02806-GBD-RWL Document 97 Filed 04/21/21 Page 7 of 9




             Inadvertently Disclosed Information, and provide a certification of counsel that all

             such information has been returned or destroyed.

      14.    Within five (5) business days of the notification that such Inadvertently Disclosed

             Information has been returned or destroyed, the disclosing person shall produce

             a privilege log with respect to the Inadvertently Disclosed Information.

      15.    If a receiving person thereafter moves the Court for an order compelling

             production of the Inadvertently Disclosed Information, that motion shall be filed

             under seal, and shall not assert as a ground for entering such an order the mere fact

             of the inadvertent production. The disclosing person retains the burden of

             establishing the privileged or protected nature of any Inadvertently Disclosed

             Information. Nothing in this Order shall limit the right of any party to request an in

             camera review of the Inadvertently Disclosed Information.

Termination of the Litigation

      16.    This Order shall survive the termination of the Litigation. Within thirty (30) days of

             the final disposition of this action, all Confidential Discovery Material and all

             copies thereof, shall be promptly returned to the producing person, or, upon

             permission of the producing person, destroyed. Additionally, to the extent that

             Confidential Discovery Material was incorporated into reports or other materials

             that were not filed with the Court, the receiving party shall undertake reasonable

             efforts to remove and destroy such Confidential Discovery Material from those

             sources. Notwithstanding anything to the contrary, counsel of record for the parties

             may retain copies of documents constituting work product, pleadings, motion




                                                7
Case 1:20-cv-02806-GBD-RWL Document 97 Filed 04/21/21 Page 8 of 9




        papers, discovery responses, deposition transcripts, and deposition and trial

        exhibits.

17.     During the pendency of this case and thereafter, this Court shall retain jurisdiction

        over all persons who receive from another person Discovery Material produced by

        TRON in response to the Subpoena and subject to this Order, to the extent

        necessary to enforce any obligations arising hereunder or to impose sanctions for

        any contempt thereof.

18.     Nothing in this Order abridges the right of any person to seek its modification by

        the Court in the future.

SO STIPULATED.

 For Plaintiff:                               For TRON:


 Signed: s/ Jordan A. Goldstein               Signed: s/ Casey O’Neill           .



 Name: Jordan A. Goldstein                    Name: Casey O’Neill                    .



 Dated: April 21, 2021                        Dated: April 21, 2021        .


                                               SO ORDERED.


                                               4/21/2021
                                               ________________________________
                                               HON. ROBERT W. LEHRBURGER
                                               United States Magistrate Judge




                                          8
     Case 1:20-cv-02806-GBD-RWL Document 97 Filed 04/21/21 Page 9 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 CHASE WILLIAMS, individually and on behalf of
 all others similarly situated,
                                                            Case No. 1:20-cv-02806-GBD-RWL
                       Plaintiff,
                                                            NON-DISCLOSURE
                v.                                          AGREEMENT

KUCOIN, MICHAEL GAN, JOHNNY LYU, and
ERIC DON,

                       Defendants.

       I,                                  [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions

of Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and

that at the conclusion of the litigation I will return all discovery information to the party or

attorney from whom I received it. By acknowledging these obligations under the Protective

Order, I understand that I am submitting myself to the jurisdiction of the United States District

Court for the Southern District of New York for the purpose of any issue or dispute arising

hereunder and that my willful violation of any term of the Protective Order could subject me

to punishment for contempt of Court.

       Dated:                        ___________________________________
                                           [Signature]
